Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-17-00671-CV

                         Rosalinda PEREZ and Stephanie Becerra,
                                      Appellants

                                           v.

                          ROSEMONT AT BETHEL PLACE,
                                   Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                            Trial Court No. 2017-CV-05218
                        Honorable Karen Crouch, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellants Rosalinda Perez
and Stephanie Becerra.

      SIGNED February 28, 2018.


                                            _________________________________
                                            Patricia O. Alvarez, Justice